DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claim amendments and remarks filed on March 13, 2021 for the application filed December 31, 2014 which claims priority to a provisional application filed on November 3, 2014.  Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-9 are directed towards non-transitory computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devise to perform operations infusion billing (i.e. a manufacture) which is a statutory category.  Claims 10-16 are directed towards a computer-implemented method in a clinical computing environment for infusion billing (i.e. a process) which is a statutory category.  Claims 17-20 is directed towards a system for infusion billing (i.e. a machine) which is also a statutory category. Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea).  In the instant application, the claims are directed towards an abstract idea. 
Under 2A, prong one of the 2019 Revised Patent Subject Matter Eligibility Guidance, independent claims 1, 10 and 17 are determined to be directed to an abstract idea because an abstract idea is recited in the claims which fall within the subject matter groupings of abstract ideas. The abstract idea recited in the claims is identified as: determining that a patient is located in a first unit in a healthcare facility; providing an indication that an infusion is being administered to a patient, the indication including a volume of the infusion, for a first unit in a healthcare facility; determining that the patient has moved from the first unit to a second unit in the healthcare facility; providing an indication that the patient has moved from the first unit in the healthcare facility to the second unit in the healthcare facility and receiving the infusion from the same infusion bag used in the first unit; upon receiving an interaction with the indication, providing a billing for the infusion; upon receiving a selection of the billing, providing encounter specific infusion information wherein the encounter specific infusion information includes medical data from the first unit and second unit where the infusion was administered from the same infusion bag, and wherein the encounter specific infusion information is adjusted to distinguish charges for each of the first unit and second unit in accordance with a portion of the infusion provided from the same infusion bag to the patient at each of the first unit and the second unit of the healthcare facility.. The identified limitations in the identified abstract idea fall within the subject matter grouping of a method of organizing human activity. The claimed invention is a method that allows healthcare professionals to receive infusion billing information, adjust the billing information and provide the billing information to a billing service which may separate portions of the infusion billing in accordance with where the infusion was provided. This is a method of managing interactions between healthcare professional and billing services and is a way to manage healthcare professionals when billing for infusions. Furthermore, separating portions of the infusion billing in accordance with where the infusion was provided is a fundamental economic practice as this is simply a billing scheme. The mere nominal recitation of generic computing devices, non-transitory computer readable media and processors does not take the claim out of the 
Under step 2A, prong two of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether the identified abstract ideas are integrated into a practical application. After evaluation, there is no indication that any additional elements or combination of elements integrate the abstract idea into a practical application, such as through: an additional element that reflects an improvement to the functioning of a computer, or an improvements to any other technology or technical field; an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; an additional element that implements the judicial exception with, or uses the judicial exception in connection with, a particular machine or manufacture that is integral to the claim; an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Conversely, the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than a recitation of:
The additional elements of “graphical indications”, “billing links” and “clinical computing environment” are considered to be generally linking the abstract idea to a particular technological environment or field of use because these limitations simply attempt to limit the use of the abstract idea to electronic 
Insignificant extra-solution activity to the judicial exception. The additional limitations of receiving interactions and selections with graphical indications and billing links and providing information is the insignificant extra solution activity of receiving information which does not provide any meaningful limits on the claims;
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The additional elements of ”processors”, “computing devices”, “storage media”, “via a user interface”, “cause the computing devices to perform”, “causing the processors to”, “via a plurality of sensors” and “via computing processes” are considered to be similar to be adding the words “apply it” with the judicial exception, mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea because the claims recite only the idea of a solution or outcome and fail to recite details of how a solution to a problem is accomplished. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing infusion billing process. Simply implementing the abstract idea is not a practical application of the abstract idea.
Dependent claims 2-9, 11-16 and 18-20 add additional limitations, but these only serve to further limit the abstract idea, and are therefore also directed towards fundamentally the same abstract idea as independent claims 1, 10 and 17, do not 
Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether provide an inventive concept by determining if the claims include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exception. After evaluation and as previously noted, the claims as a whole merely describe how to generally “apply” the concept of billing for infusions in a computer environment. The receiving and providing of information found to be insignificant extra solution activity is also found to be mere data gathering and data transmitting which is well-understood routine and conventional as evidenced by MPEP §2106.05. Furthermore, sensors communicating with identifiers in a healthcare facility utilizing signals is can be the well-understood, routine and conventional RFID sensors and tags, as evidenced by Debelser. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., and inventive concept) to the abstract idea and the claims are not patent eligible.
The dependent claims merely present additional abstract information in tandem with further details regarding the elements from the independent claims and are, therefore, directed to an abstract idea for similar reasons as given above. For example, dependent claims 2, 5-6, 9 and 16 merely indicate that additional information is received, which is part of the method of organizing human activity. Dependent claims 3-4, 11, 12-13 merely indicate what the received information is and what information is provided, which is part of the method of organizing human activity. Dependent claims 7-8, 14-15 and 18-20 merely indicate how information is billed based on the collected 
None of these functions are deemed to integrate the claims into a practical application or to amount to significantly more than the abstract idea because, as stated above, they amount to: adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer. These merely encompasses the abstract idea identified above and do not amount to significantly more.
Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements amounts to an inventive concept.
Therefore, whether taken individually or as an ordered combination, claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed March 13, 2021 regarding claims 1-20 being rejected under 35 U.S.C. §101 have been fully considered but they are not persuasive.
Applicant argues on pages 9-10 that under step 2A, prong 2, the claims integrate the alleged abstract idea into a practical application because the claims articulate an improvement in technology. Specifically, that Applicant argues that current infusion billing systems are unable to separate billing events for the same infusion bag and the current claims provide an the technological improvement of a way to accurately bill for infusion when the patient receives infusion from the same bag in different units. 
However, separating billing events for the same infusion bag used in different units is a method of organizing human activity and specifically a fundamental economic practices. The term "fundamental" is not used in the sense of necessarily being "old" or "well-known." See, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015). While current infusion billing systems may not separate billing events for the same infusion bag, different billing schemes for infusions are considered fundamental economic practices. Therefore, separating billing events for the same infusion bag cannot integrate the abstract idea into a practical application as this is an abstract idea itself. 

Applicant argues on page 10 that under step 2B, the claims recite an inventive concept in the billing activities by allowing segregated billing of infusion activities in different units for the same patient receiving infusion from the same infusion bag. 


Applicant's arguments filed March 13, 2021 regarding claims 1-20 being rejected under 35 U.S.C. §103 have been fully considered and they are persuasive. The rejection of claims 1-20 under 35 U.S.C. §103 have been withdrawn.
Upon further consideration of the prior art references of DeBelser and Cole, it is determined that the combination of Nadai, DeBelser, Cole and Breazeale do not disclose, teach or suggest each and every limitation in the claim either alone or in combination.

However, it is determined that these teachings are not enough to fairly teach or suggests the limitations of claims 1, 10 and 17 which relied upon DeBelser and Cole for the previous rejection under 35 U.S.C. §103.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305.  The examiner can normally be reached on 9:00 AM - 5:00 PM M-F MDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686